Mr. Presiding Justice Harker delivered the OPINION OF THE COURT. Appellant filed a bill in the Circuit Court in which he set up that on the twentieth of February, 1886, he formed a partnership with Daniel Bates for the purpose of raising and disposing of cattle and horses under a written contract wherein it was agreed that appellant, in addition to twenty-five head of cattle already furnished, should furnish $1,200 to be invested by Bates in mares, that Bates should invest to the best advantage the $1,200, so to be furnished and such further sums as appellant might advance, that Bates should have the care of such stock and the product thereof for five years, that all losses should be borne equally, and that all proceeds, after paying to appellant the money advanced, should be shared equally. The bill further alleged that appellant advanced $5,100.95 under the contract, and that the partnership continued until the seventeenth of April, 1895, that Bates did not account to appellant for all the cattle and horses purchased and raised, but after selling large quantities of them, appropriated the proceeds to his own use, that Bates died on the twenty-seventh of September, 1895, owing appellant large sums growing out of the partnership business. Appellees are the widow, children and administratrix of Bates, and were made defendants for that reason. The bill prayed for an accounting. On demurrer the court dismissed the bill for want of equity. We are clearly of the opinion that the agreement entered into between appellant and Bates constituted a partnership. A court of chancery, therefore, was the only judicial forum that could take jurisdiction of the differences between the parties for the purpose of a settlement. If the bill was dismissed because the chancellor was of the opinion that a partnership relation did not exist between the parties, he was in error. It is contended by counsel for appellee, however, that appellant was guilty of laches in not bringing his suit earlier, and for that reason the court properly dismissed the bill. While it is true that the term for the existence of the partnership was fixed in the written contract at five years, it is alleged in the bill that the parties continued to operate under it and the business continued until April 17, 1895. It is further alleged that Bates sold a great many cattle and horses and did not truthfully account for the proceeds, of which appellant was ingorant until after the death of Bates and within twelve months of the date of filing the bill. The bill nowhere shows such laches on the part of complainant as would justify a court in dismissing it. The decree below will be reversed and the cause remanded with directions to the Circuit Court to overrule the demurrer and require the defendants to answer. Reversed and remanded.